Citation Nr: 1011279	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  09-22 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than September 24, 
1999, for the award of service connection for degenerative 
joint disease (DJD) of the lumbar and cervical spines based 
on clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel




INTRODUCTION

The Veteran served on active duty from March 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an 
April 2008 rating decision of the St. Paul, Minnesota, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to earlier effective dates for the 
grant of service connection for DJD of the lumbar and 
cervical spines.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In December 1965 and January 1967 rating decisions, 
entitlement to service connection for a back disorder was 
denied.  The Veteran was informed of the decisions, including 
his right to appeal.  He did not perfect an appeal.

2. The December 1965 and January 1967 rating decisions are 
supported by the evidence of record and the law in effect at 
the time.

3.  In an April 2001 rating decision, entitlement to service 
connection for DJD of the lumbar and cervical spines was 
granted.  The effective date assigned for both disorders was 
from September 24, 1999, the date of the Veteran's reopened 
claim. 
The Veteran was informed of the decision, including his right 
to appeal.  He did not perfect an appeal.

4. The April 2001 rating decision is supported by the 
evidence of record and the law in effect at the time.



CONCLUSIONS OF LAW

1.  The December 1965, January 1967, and April 2001 rating 
decisions are final and do not contain clear and unmistakable 
error.  38 U.S.C.A. §§ 5109A, 7105(c) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.105(a), 20.1103 (2009).

2.  The criteria for an effective date earlier than September 
24, 1999, for the award of service connection for DJD of the 
lumbar and cervical spines have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.155, 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For historical purposes, it is noted that service connection 
for a back injury was denied in a December 1965 rating 
decision.  That decision was confirmed in a January 1967 
rating decision.  These decisions were not appealed; they are 
final based on the evidence then of record.  38 U.S.C. 
§ 4005(c) (1964); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1965, 1967).  In 
September 1999, the Veteran filed an application to reopen 
the claim of service connection for a back injury.  The 
application to reopen was initially denied in a January 2000 
rating decision.  The Veteran subsequently submitted 
additional evidence in support of his claim, and in an April 
2001 rating decision, the RO granted service connection for 
DJD of the lumbar and cervical spines and assigned effective 
dates of September 24, 1999, the date of the Veteran's 
reopened claim.  The Veteran did not appeal this decision; it 
is final based on the evidence then of record.  38 U.S.C.A. 
§ 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).  In May 2007, the 
Veteran filed a claim for earlier effective dates for the 
awards of service connection contending that clear and 
unmistakable error was committed by the RO in the April 2001 
decision with respect to the assignment of the effective 
dates of September 24, 1999.  The Veteran contends that the 
effective dates should be November 19, 1965, the date of his 
initial claim of service connection, because the earlier 
denial of his claim was the result of CUE.  

The Board notes that case law has established that once there 
is a relevant final decision on an issue, there cannot be a 
"freestanding claim" for an earlier effective date, unless it 
is a request for revision based on clear and unmistakable 
error in prior rating decisions.  Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  Here, the Veteran specifically argues that 
there was clear and unmistakable error in the April 2001 
rating decisions and that revision of the rating decisions 
based on clear and unmistakable error would entitle him to an 
earlier effective date.

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), includes 
enhanced duties to notify and assist claimants for VA 
benefits.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that VA's duties to notify and assist 
contained in VCAA are not applicable to cases, such as this 
one involving earlier effective date claims and CUE, in which 
the law, rather than the evidence, is dispositive.  See Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

CUE

A rating decision is final and binding as to the conclusions 
based on the evidence on file at the time VA issues written 
notification. 38 C.F.R. § 3.104(a).  A final and binding RO 
decision will be accepted as correct in the absence of clear 
and unmistakable error.  Where the evidence establishes such 
an error, the prior decision will be reversed or amended and 
it will have the same effect as if the corrected decision had 
been made on the same date as the reversed or amended 
decision.  
38 C.F.R. § 3.105(a).

To establish a valid CUE claim, the Court has identified a 
three-pronged test to determine whether CUE is present in a 
prior determination: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and, 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question. Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) citing Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).

As noted above, in essence, the Veteran contends that CUE was 
committed in the April 2001 rating decision with respect to 
the assignment of effective dates in September 1999 because 
service connection was wrongfully denied in the previous 
rating decisions.  The Board has carefully reviewed the 
evidence of record and the law extant at that time of the 
decisions and concludes that the application of the law to 
the facts in this case is against a finding that clear and 
unmistakable error was committed by the RO in its April 2001 
decision when it assigned effective dates of September 24, 
1999 or in its December 1965 or January 1967 decisions when 
it denied service connection.  

At the time of the December 1965 rating decision, there was 
one finding in the service treatment records of "acute 
arthritis".  The specific location affected was not noted, 
and it apparently resolved itself.  There was no subsequent 
diagnosis of a back disease or injury in service.  In fact, 
the separation examination revealed no evidence of any back 
disorders.  In sum, the service treatment records do not show 
any back disease or injury.  In December 1966, the Veteran 
submitted a statement from a military colleague who reported 
that he and the Veteran did parachute jump training together 
in service and that he remembered the Veteran injured his 
back after the first jump, for which he received "minimal" 
hospital treatment.  The colleague reported that at the time 
of the Veteran's discharge from the hospital, it was not 
known if the Veteran would have a permanent injury.  In a 
January 1967 decision, the RO confirmed its earlier denial of 
service connection.

Service connection was eventually granted because of evidence 
received in conjunction with the claim to reopen in 1999: lay 
statements attesting to the Veteran's back complaints since 
service; an October 2000 letter from a private medical 
professional who noted references in the medical records of 
arthritis or DJD in the neck and back, referred to the 
Veteran being a paratrooper "making 83 jumps, and opined 
that the arthritis in the neck and lower back were caused by 
trauma received before he began treating the Veteran in the 
mid 1980's; a medical opinion dated in October 2000 from a 
private physician who reported that he had treated the 
Veteran for significant arthritis primarily in the lumbar 
spine, knees, and ankles for many years, noted that the 
Veteran's symptomatology was consistent with injuries 
sustained while making repetitive parachute jumps while in 
service, and opined that the Veteran's "osteoarthritis 
should be considered to be related to his time in the 
service"; and a VA examiner who opined that the Veteran's 
cervical and lumbar spine disease "clearly occurred first 
when he was in the service."

Initially, the Board notes that the record does not suggest 
that there was CUE in the December 1965 or January 1967 
decisions based on the evidence and laws then of record.  The 
Board notes that the Veteran has argued that all of his 
service medical records were not reviewed.  See January 2009 
notice of disagreement.  Review of the evidence then of 
record indicates that the RO requested all service medical 
records, to include the records from the reported 
hospitalization in 1943, considered all the obtained 
evidence, and determined that service connection was not 
warranted.  The Veteran has not identified any records that 
were available and not reviewed and, in essence, the 
Veteran's argument is a disagreement as to how facts were 
weighed and evaluated.  Such an attack cannot provide a basis 
upon which to find that VA committed CUE.  See Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995); Russell, 3 Vet. App. at 
313-14.  

Stated differently, the Board concludes that the decisions 
were supported by the evidence on file and the law in effect 
at the time.  As noted above, at the time of these decisions, 
the evidence of record did not document that the Veteran had 
any chronic disorder, to include arthritis, in his back.  The 
Veteran's service representative appears to argue that the 
Veteran should have been given a VA examination at the time 
of his December 1965 claim.  The failure to provide an 
examination at that time would, at worst, constitute an 
incomplete record and/or a breach of the duty to assist, 
which does not constitute a valid claim of CUE, however.  
Cook v. Principi, 318 F.3d 1334, 1336-47 (Fed. Cir. 2002); 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  In this case, 
there is nothing in the evidence from the time of these 
rating decisions that would compel a conclusion, to which 
reasonable minds could not differ, that service connection 
was warranted.  Thus, the Board finds that the December 1965 
and January 1967 decisions remain final.  

The evidence also does not suggest that there was CUE in the 
April 2001 rating decision with respect to the assignment of 
an effective date of September 24, 1999.  The effective date 
of an award of compensation based on a reopened claim is the 
date of receipt of the new claim or date entitlement arose, 
whichever is later.  
38 U.S.C.A. § 5110(a) (1991); 38 C.F.R. § 3.400 (1999).  
Under 
38 C.F.R. § 3.155(a), the Veteran or his representative can 
file an informal claim by communicating an intent to apply 
for one or more VA benefits.  See also 
38 C.F.R. § 3.1(p).  The benefit sought must be identified, 
Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

The Board has reviewed the evidence of record between 
December 1965 and September 1999 to see if the Veteran filed 
a claim, an informal claim, or expressed a written intent to 
file a claim for service connection and finds nothing in the 
record to support such a finding.  See 38 C.F.R. §§ 3.1(p), 
3.155.  Following the unappealed January 1967 rating 
decision, the first indication of a desire to reopen the 
claim of service connection is found in the September 24, 
1999 statement, which is the basis for the currently assigned 
effective date.  Applying the law to the facts of this case, 
there is no basis to grant an effective date prior to 
September 24, 1999, for the award of service connection for 
DJD of the lumbar and cervical spines, as the RO has granted 
an effective date based on the date the Veteran submitted his 
claim to reopen.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r); 
Sears v. Principi, 16 Vet. App. 244, 248.  Thus, there was no 
CUE in the April 2001 decision with respect to the assignment 
of the effective dates of September 24, 1999.  



ORDER

Entitlement to an effective date earlier than September 24, 
1999, for the award of service connection for degenerative 
joint disease (DJD) of the lumbar and cervical spines is 
denied.


____________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


